Title: To Thomas Jefferson from William F. Gray, 25 March 1825
From: Gray, William F.
To: Jefferson, Thomas


Sir,
Fredericksburg
March 25. 1825
I have the pleasure of acknowledging the reciept of your favour of the 16th Inst.—I also duly recieved, through the hands of Col. B. Peyton, $15.25 in full of your a/c.I regret your determination to recieve your Edbg Reviews in future from Richmond. The payments heretofore made me and the manner of them have been perfectly satisfactory.Intending to pay particular attention to the Bookselling in future, I have made arrangements for recieving prompt supplies from the northern Towns, and shall be thankful for your orders, for any Books in the American Market.Very respectfully Your obt. Svt.W. F. Gray